DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from a variety of applications, but the earliest continuous support goes back to application 12/220427 and provisional application 60/961741 filed on 7/24/07.

Status of Claims
	Claims 43-58 are pending.
	Claims 1-42 have been cancelled.

Election/Restrictions
Applicant's elected Species 4 (Figures 13b, 14a, and 14d) with traverse on 07/06/2020.  
Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamping of insertion instrument to spacer body (claims 43 and 51, drawings only show them adjacent to each other and no clamping means are shown), sub assembly that engages the drive element not shown (claim 43),  the prongs of insertion instrument are not shown clamping/claiming or releasing/moving/separating (claim 47), clamping and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: unclear and inconsistent wording.  The priority paragraph of the specification has been amended to delete the description of application 11/582,874 and application 11/314,712 as being continuations in part.  However, the previous description was proper and should be .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	In response to the applicant’s amendments, the 112 rejections of claims 51 and 53 have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 47 remains indefinite because it now recites “claiming” instead of “clamping”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 43, 45, 46, 49-51, 53, 56, and 58 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Aschmann et al (Aschmann) US 2007/0032790 A1.
Aschmann discloses the same invention being a method for implanting a spacer comprising clamping/rotating a clamp of an insertion instrument (140 Figures 22-24 threads and prongs 152/154 frictionally clamp onto the body of spacer), moving the spacer into a subject, rotating a subassembly/threaded spindle 148/146 of the insertion instrument to rotate a drive element 66 which translates an actuator element 100 causing U-shaped arms 14/16/18/20 to translate and rotate to receive first and second spinous processes while holding the body, and separating the insertion instrument from the spacer while the first and second spinous processes are held by the arms.

Allowable Subject Matter
Claims 44, 48, 52, 54, 55, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/29/2020 have been fully considered but they are not persuasive.
In response to the drawings objections the applicant generally points to Figures 18a-b and portions of the specification for support.  However, as previously explained the clamping of the insertion instrument is not shown because the two components are just shown adjacent to each other.  The figure is zoomed out and fails to show any clamping means.  The applicant generally refers to Figures 18a-b for showing a subassembly 104 as engaging a drive element but no connection or extension of the drive element is shown connecting to the drive element.  The applicant did identify the prongs as 126, but as previously explained they are not shown clamping or releasing any structure.  The prongs are just a tiny irregular shape adjacent other components.  There is not structure or mechanism shown that would enable prongs to clamp or release another structure.  Finally the applicant failed to address where the pulling of the driver clamp and the interaction between the assemblies and spacer are shown.   The applicant points to a portion of the specification for supporting the written description requirement, but fails to specifically identify where this is shown within the drawings.
In regards to the 112 rejections, as explained above the amendments to claims 51 and 53 overcome the previous 112 rejections. However, the applicant’s amendment created a new 112 issues with respect to claim 47.
In regards to the art rejection, the applicant contends that the projection/recess and threaded connections of Aschmann are not clamping.  As a preliminary matter, as .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.